Title: From Benjamin Franklin to David Hartley, 3 October 1775: extract
From: Franklin, Benjamin
To: Hartley, David


Philadelphia, Oct. 3, 1775.
I wish as ardently as you can do for peace, and should rejoice exceedingly in co-operating with you to that end. But every ship from Britain brings some intelligence of new measures that tend more and more to exasperate; and it seems to me that until you have found by dear experience the reducing us by force impracticable, you will think of nothing fair and reasonable. We have as yet resolved only on defensive measures. If you would recall your forces and stay at home, we should meditate nothing to injure you. A little time so given for cooling on both sides would have excellent effects. But you will goad and provoke us. You despise us too much; and you are insensible of the Italian adage, that there is no little enemy. I am persuaded the body of the British people are our friends; but they are changeable, and by your lying Gazettes may soon be made our enemies. Our respect for them will proportionally diminish; and I see clearly we are on the high road to mutual enmity, hatred, and detestation. A separation will of course be inevitable. ’Tis a million of pities so fair a plan as we have hitherto been engaged in for increasing strength and empire with public felicity, should be destroyed by the mangling hands of a few blundering ministers. It will not be destroyed: God will protect and prosper it: You will only exclude yourselves from any share in it. We hear that more ships and troops are coming out. We know you may do us a great deal of mischief, but we are determined to bear it patiently as long as we can; but if you flatter yourselves with beating us into submission, you know neither the people nor the country.
The congress is still sitting, and will wait the result of their last petition.
